                  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 1 of 118




              1 HANSON BRIDGETT LLP
                NOEL M. COOK (SBN 122777)
              2 ncook@hansonbridgett.com
                GARNER K. WENG (SBN 191462)
              3 gweng@hansonbridgett.com
                JANIE L. THOMPSON (SBN 291622)
              4 jthompson@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 DICKENSON, PEATMAN & FOGARTY
                J. SCOTT GERIEN (SBN 184728)
              8 sgerien@dpf-law.com
                JOY L. DURAND (SBN 245413)
              9 jdurand@dpf-law.com
                1455 First Street, Suite 301
             10 Napa, California 94559
                Telephone:     (707) 252-7122
             11 Facsimile:     (707) 255-6876

             12 Attorneys for Plaintiff
                JaM CELLARS, INC.
             13

             14                               UNITED STATES DISTRICT COURT
             15                              NORTHERN DISTRICT OF CALIFORNIA
             16

             17 JaM CELLARS, INC.,                                  Case No. 4:19-cv-01878-HSG
                                                                    (Consolidated Case)
             18                 Plaintiff,
                                                                    DECLARATION OF JOY L. DURAND IN
             19          v.                                         SUPPORT OF PLAINTIFF JaM
                                                                    CELLARS, INC.’S MOTION FOR
             20 THE WINE GROUP LLC,                                 PRELIMINARY INJUNCTION
             21                 Defendant.                          Date:     July 9, 2020
                                                                    Time:     2:00 p.m.
             22                                                     Dept:     Courtroom 2, 4th Floor
                                                                    Judge:    Hon. Haywood S. Gilliam, Jr.
             23

             24          I, Joy L. Durand, declare as follows:

             25          1.     I am an attorney in good standing licensed to practice by the State Bar of

             26 California. I am an associate with the law firm of Dickenson, Peatman & Fogarty, located at 1455

             27 First Street, Suite 301, Napa, California 94559. I am counsel of record for Plaintiff JaM Cellars,

             28 and make this Declaration in support of Plaintiff JaM Cellars, Inc’s Motion for Preliminary
                                                                            Case No. 4:19-cv-01878-HSG
                                                         -1-                         (Consolidated Case)
16543988.1        DURAND DECL ISO PLTF JaM CELLARS, INC.’S MOTION FOR PRELIMINARY INJUNCTION
                  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 2 of 118




              1 Injunction. I have personal knowledge of the facts stated in this declaration and, if called upon,

              2 could and would competently testify to them. All of the matters stated here are known to me

              3 personally, unless stated on information and belief; and with regard to those statements, I am

              4 informed and reasonably believe them to be true.

              5          2.     Attached hereto as Exhibit A is a true and correct copy of excerpts from the

              6 December 18, 2019 deposition of John Truchard (“Truchard Depo”), which was taken in a related

              7 action involving the same parties, captioned JaM Cellars, Inc. vs. The Wine Group, LLC, 19-cv-

              8 1878-HSG (N.D. Cal.) (hereinafter “JaM I”).

              9          3.     Attached hereto as Exhibit B is a true and correct copy of Defendant’s Exhibit No.

             10 16 from the December 4, 2019 deposition of Jeff Dubiel, which is a document produced by TWG

             11 in JaM I as TWG0008207-TWG0008219.

             12          4.     Attached hereto as Exhibit C is a true and correct copy of Defendant’s Exhibit No.

             13 15 from the December 4, 2019 deposition of Jeff Dubiel in JaM I, which is a document produced

             14 by TWG in JaM I as TWG0001037, TWG0001042-TWG0001043.

             15          5.     Attached hereto as Exhibit D is a true and correct copy of a printout from Wine

             16 Business Monthly dated February 27, 2020.

             17          6.     Attached hereto as Exhibit E is a true and correct copy of Plaintiff’s Exhibit No. 19

             18 from the December 4, 2019 deposition of Jeff Dubiel in JaM I.

             19          7.     Attached hereto as Exhibit F is a true and correct copy of excerpts from the

             20 December 4, 2019 deposition of Jeff Dubiel, which was taken in JaM I.

             21          8.     Attached hereto as Exhibit G is a true and correct copy of a document produced by

             22 Defendant The Wine Group LLC (“TWG”) in JaM I as TWG0001020-TWG0001023.

             23          9.     Attached hereto as Exhibit H is a true and correct copy of a document produced by

             24 TWG in JaM I as TWG0014497.

             25          10.    Attached hereto as Exhibit I is a true and correct copy of pages excerpted from the

             26 December 6, 2019 deposition of Collin Cooney, which was taken in JaM I.

             27          11.    Attached hereto as Exhibit J is a true and correct copy of Plaintiff’s Exhibit No. 42

             28 from the December 4, 2019 deposition of Jeff Dubiel in JaM I.
                                                                            Case No. 4:19-cv-01878-HSG
                                                         -2-                         (Consolidated Case)
16543988.1        DURAND DECL ISO PLTF JaM CELLARS, INC.’S MOTION FOR PRELIMINARY INJUNCTION
                  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 3 of 118




              1         12.    Attached hereto as Exhibit K is a true and correct copy of a document produced by

              2 TWG in JaM I as TWG0013599, TWG0013604, TWG0013605, TWG0013608, TWG0013616,

              3 TWG0013623.

              4         13.    Attached hereto as Exhibit L is a true and correct copy of Plaintiff’s Exhibit No. 3

              5 from the December 4, 2019 deposition of Jeff Dubiel in JaM I.

              6         14.    Attached hereto as Exhibit M is a true and correct copy of the Application For And

              7 Certification/Exemption of Label/Bottle Approval (COLA) for the Chardonnay wine called

              8 BUTTERKISSED under the CUPCAKE line of wines.

              9         15.    Attached hereto as Exhibit N is a true and correct copy of the complaint filed by

             10 JaM Cellars, Inc. against The Wine Group LLC on April 25, 2017, Case 3:17-cv-02333.

             11         16.    Attached hereto as Exhibit O is a true and correct copy of a document produced by

             12 TWG in JaM I as TWG0016772.

             13         17.    Attached hereto as Exhibit P is a true and correct copy of Plaintiff’s Exhibit No. 37

             14 from the December 4, 2019 deposition of Jeff Dubiel, which is a document produced by TWG in

             15 JaM I as TWG0000343-TWG0000347.

             16         18.    Attached hereto as Exhibit Q is a true and correct copy of Plaintiff’s Exhibit No. 9

             17 from the December 4, 2019 deposition of Jeff Dubiel, which is a document produced by TWG in

             18 JaM I as TWG0000694, TWG0000696.

             19         19.    Attached hereto as Exhibit R are true and correct copies of documents produced by

             20 TWG in JaM I as TWG0014518-TWG0014519, TWG0014527, TWG0014531-TWG0014535,

             21 TWG0014538-TWG0014539.

             22         20.    Attached hereto as Exhibit S is a true and correct copy of Plaintiff’s Exhibit No. 49

             23 from the December 6, 2019 deposition of Collin Cooney in JaM I.

             24         21.    Attached hereto as Exhibit T are a true and correct copies of documents produced

             25 by TWG in JaM I as TWG0006214-TWG0006238.

             26         22.    Attached hereto as Exhibit U is a true and correct copy of Exhibit 120 from the

             27 January 13, 2020 deposition of Winter Designs witness Bahia Sommers in JaM I, which is a

             28 document produced by Winter Designs in JaM I as WD0000049.
                                                                            Case No. 4:19-cv-01878-HSG
                                                         -3-                         (Consolidated Case)
16543988.1        DURAND DECL ISO PLTF JaM CELLARS, INC.’S MOTION FOR PRELIMINARY INJUNCTION
                  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 4 of 118




              1         23.    Attached hereto as Exhibit V is a true and correct copy of pages excerpted from the

              2 January 13, 2020 deposition of Winter Designs witness Bahia Sommers, which was taken in JaM

              3 I.

              4         24.    Attached hereto as Exhibit W is a true and correct copy of Plaintiff’s Exhibit No.

              5 44 from the December 6, 2019 deposition of Collin Cooney, which is a document produced by

              6 TWG in JaM I as TWG0014474–TWG0014476, TWG0014497.

              7         25.    Attached hereto as Exhibit X is a true and correct copy of Exhibit No. 11 from the

              8 December 4, 2019 deposition of Jeff Dubiel, which is a document produced by TWG in JaM I as

              9 TWG0000535, TWG0000579-TWG0000581.

             10         26.    Attached hereto as Exhibit Y is a true and correct copy of Plaintiff’s Exhibit No. 51

             11 from the December 6, 2019 deposition of Collin Cooney, which is a document produced by TWG

             12 in JaM I as TWG0016338-TWG0016354.

             13         27.    Attached hereto as Exhibit Z is a true and correct copy of Exhibits 121-123 from

             14 the January 13, 2020 deposition of Winter Designs witness Bahia Sommers in JaM I, which are

             15 documents produced by Winter Designs in JaM I as WD0000384-WD0000404, WD0000212-

             16 WD0000232, WD0000711-WD0000720.

             17         28.    Attached hereto as Exhibit AA is a true and correct copy of Exhibit 127 from the

             18 January 13, 2020 deposition of Winter Designs witness Bahia Sommers in JaM I, which is a

             19 document produced by Winter Designs in JaM I as WD0000102-WD0000105, WD0000026-

             20 WD0000027.

             21         29.    Attached hereto as Exhibit BB is a true and correct copy of Plaintiff’s Exhibit No.

             22 18 from the December 4, 2019 deposition of Jeff Dubiel which is a document produced by TWG

             23 in JaM I as TWG0001205-TWG0001214.

             24         30.    Attached hereto as Exhibit CC is a true and correct copy of Defendant’s Exhibit

             25 Nos. 23-27 from the December 4, 2019 deposition of Jeff Dubiel, produced by Jeff Dubiel Exhibit

             26 Nos. 23-27.

             27         31.    Attached hereto as Exhibit DD is a true and correct copy of Plaintiff’s Exhibit No.

             28 45 from the December 6, 2019 deposition of Collin Cooney, which is a document produced by
                                                                            Case No. 4:19-cv-01878-HSG
                                                         -4-                         (Consolidated Case)
16543988.1        DURAND DECL ISO PLTF JaM CELLARS, INC.’S MOTION FOR PRELIMINARY INJUNCTION
                  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 5 of 118




              1 TWG in JaM I as TWG0007742-TWG0007743.

              2         32.     Attached hereto as Exhibit EE is a true and correct copy of Plainitff’s Exhibit No.

              3 60 from the December 6, 2019 deposition of Collin Cooney, which is a document produced by

              4 TWG in JaM I as TWG0016801-TWG0016803.

              5         33.     Attached hereto as Exhibit FF is a true and correct copy of Plaintiff’s Exhibit No.

              6 12 from the December 4, 2019 deposition of Jeff Dubiel, which is a document produced by TWG

              7 in JaM I as TWG0000406-TWG0000408.

              8         34.     Attached hereto as Exhibit GG is a true and correct copy of Plaintiff’s Exhibit No.

              9 46 from the December 6, 2019 deposition of Collin Cooney, which is a document produced by

             10 TWG in JaM I as TWG0011101-TWG0011102, TWG0013435-TWG0013437.

             11         35.     Attached hereto as Exhibit HH is a true and correct copy of Plaintiff’s Exhibit No.

             12 59 from the December 6, 2019 deposition of Collin Cooney, which is a document produced by

             13 TWG in JaM I as TWG0000689.

             14         36.     Attached hereto as Exhibit II is a true and correct copy of an article printout 2019

             15 The Visual Ecology of Product Packaging article written by Jacob L. Orquin.

             16         37.     Attached hereto as Exhibit JJ is a true and correct copy of the settlement agreement,

             17 fully executed on July 12, 2018, between JaM Cellars and The Wine Group in United States

             18 District Court for the Northern District of California, Case No. 3:17-CV-02333.

             19         38.     Attached hereto as Exhibit KK is a true and copy of the U.C. Davis “wine wheel,”

             20 which was filed by Defendant with this Court in JaM I (ECF No. 36-3).

             21         39.     Attached as Exhibit LL is a true and correct copy of a printout from Imagery Estate

             22 Winery.

             23         40.     Attached as Exhibit MM is a true and correct copy of a printout from Barefoot &

             24 Naked Grape.

             25         41.     On February 18, 2020, I purchased a box of The Wine Group’s RICH &

             26 BUTTERY wine. I measured from the top of the term “RICH” to the bottom of the term

             27 “BUTTERY” as they appear on the front of the box and it measured 4.25 inches high. I also

             28 measured from the top to the bottom of the term “FRANZIA” as it appears on the front of the box
                                                                            Case No. 4:19-cv-01878-HSG
                                                         -5-                         (Consolidated Case)
16543988.1        DURAND DECL ISO PLTF JaM CELLARS, INC.’S MOTION FOR PRELIMINARY INJUNCTION
                  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 6 of 118




              1 and it measured 1.5 inches high. I also measured from the top to the bottom of the term

              2 “BUTTERY” as it appears on the front of the box and it measured 2 inches high.

              3

              4         I declare under the penalty of perjury under the laws of the United States of America that

              5 the foregoing is true and correct.

              6         Executed this 14th day of May, 2020 at Santa Rosa, California.

              7

              8                                                       /s/ Joy L. Durand
                                                                          Joy L. Durand
              9

             10

             11         I hereby attest that I have on file all holographic signatures corresponding to any signatures

             12 indicated by a conformed signature (/S/) within this e-filed document.

             13

             14 Dated: May 14, 2020                                   /s/ Janie L. Thompson
                                                                      Janie L. Thompson
             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                            Case No. 4:19-cv-01878-HSG
                                                         -6-                         (Consolidated Case)
16543988.1        DURAND DECL ISO PLTF JaM CELLARS, INC.’S MOTION FOR PRELIMINARY INJUNCTION
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 7 of 118




                    EXHIBIT A

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION


PORTIONS SOUGHT TO BE FILED
        UNDER SEAL
     Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 8 of 118

      Volume I                    Attorneys' Eyes Only
      John Truchard                                      Jam Cellars v.s The Wine Group

·1· · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · ·NORTHERN DISTRICT OF CALIFORNIA

·3· · · · · · · · · · ·OAKLAND DIVISION

·4·    JAM CELLARS, INC.,· · · · · · )
· ·    · · · · · · · · · · · · · · · )
·5·    · · · · · · · ·Plaintiff,· · ·)
· ·    · · · · · · · · · · · · · · · )
·6·    vs.· · · · · · · · · · · · · ·)· No.
· ·    · · · · · · · · · · · · · · · )· 4:19-cv-01878-HSG
·7·    THE WINE GROUP LLC,· · · · · ·)
· ·    · · · · · · · · · · · · · · · )
·8·    · · · · · · · ·Defendants.· · )
· ·    ______________________________)
·9·    · · · · · · · · · · · · · · · )
· ·    AND RELATED COUNTERCLAIMS.· · )
10·    ______________________________)

11

12

13· · · · · · · · · ·ATTORNEYS' EYES ONLY

14· · · · · · · ·DEPOSITION OF JOHN TRUCHARD

15· · · · · · · · · · · · ·Volume I

16· · · · · · · · · · ·Napa, California

17· · · · · · · Wednesday, December 18th, 2019

18

19

20

21· ·REPORTED BY:
· · ·MONICA LEPE-GEORG
22· ·CSR No. 11976

23· ·Job No. 10064515

24

25


                                                                                Page 1
                                   www.aptusCR.com
     Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 9 of 118

     Volume I                     Attorneys' Eyes Only
     John Truchard                                       Jam Cellars v.s The Wine Group

·1
·2
·3· · · · · · DEPOSITION OF JOHN TRUCHARD, VOLUME NO. I,
·4· ·taken on behalf of Defendant/Counterclaimant, at
·5· ·1455 First Street, Suite 301, Napa, California,
·6· ·beginning at 8:26 a.m. and ending at 3:37 p.m., on
·7· ·Wednesday, December 18th, 2019, before Monica
·8· ·Lepe-Georg, Certified Shorthand Reporter No. 11976.
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                                                Page 2
                                   www.aptusCR.com
  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 10 of 118

      Volume I                 Attorneys' Eyes Only
      John Truchard                                   Jam Cellars v.s The Wine Group

·1· ·ownership?
·2· · · ·A.· ·That's correct.
·3· · ·         · ·     ·
·4· ·
·5· · ·         · ·
·6·
·7· ·
·8· · ·         · ·     ·
·9· · · · · ·
10· ·
11·
12· · ·             ·
13· · ·         · ·
14· · ·         · ·
15· · ·         · ·     ·
16· · · ·       ·
17· · · ·       · ·
18· · ·         ·
19· · ·         · ·
20· · ·
21·
22· · · ·Q.· ·All right.· And when was JaM Cellars, Inc.,
23· ·formed?
24· · · ·A.· ·I believe we incorporated in April of 2010.
25· · · ·Q.· ·What was the first vintage of wine that was


                                                                            Page 20
                                www.aptusCR.com                                       YVer1f
     Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 11 of 118

      Volume                        Attorneys' Eyes Only
      John Truchard                                        Jam Cellars v.s The Wine Group

 1      produced by JaM Cellars?

 2           A.       2007, JaM Cabernet.

 3           Q.       So the wine was produced and presumably was

 4      aging in casks before you formed the company?

 5           A.       That is correct.

 6           Q.       Did you produce the wine or did you buy it

 7     from somebody else who had made the wine?

 8           A.       That wine was produced by John Anthony

 9     Vineyards.

10           Q.       And what was the first vintage of

11     Chardonnay that JaM Cellars produced?

12           A.       2009.

13           Q.       And was it John Anthony Vineyards that made

14     that as well?

15           A.       That is correct.

16           Q.       Okay.   Did you have the concept of JaM

17     Cellars in mind when you or Mr. Lloyd produced that

18     wine?

19           A.       We did not.

20           Q.       Okay.   What brands of wine does John

21     Anthony Vineyards produce?

22           A.       Brands distinct from varietals.

23                    So brands for John Anthony Vineyards would

24     be John Anthony.

25                    We have a wine brand called FARM Napa


                                                                                 Page 21
                                    www.aptusCR.com
  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 12 of 118

   Volume I                    Attorneys' Eyes Only
   John Truchard                                      Jam Cellars v.s The Wine Group

·1· ·had originated with someone other than either JaM
·2· ·Cellars or Mr. Lloyd; is that right?
·3· · · ·A.· ·That is correct.
·4· · · ·Q.· ·Okay.· And he indicates, in a couple
·5· ·places, I believe, that his clients, you, would ask
·6· ·the responsible parties to remove these signs that
·7· ·had been challenged, and that if future signs are
·8· ·created/challenged that they will do the same as to
·9· ·those.· Is that fair?
10· · · ·A.· ·Upon being made aware of them by a Rombauer
11· ·representative, that is correct.
12· · · ·Q.· ·Okay.· And is it true that, in your
13· ·industry, the wine producers can't control what is
14· ·actually said at retail about their wines?· They can
15· ·ask and they can suggest, but they can't have
16· ·ultimate control over what appears to the consumer
17· ·at a retail outlet for their products.
18· · · ·A.· ·Well, I suppose if the retailer was doing
19· ·something that somehow violated a trademark or
20· ·was -- was doing something that -- that -- I don't
21· ·know, I guess, is the --
22· · · · · · As a general rule, the retailers have a lot
23· ·of control and discretion over what they -- how they
24· ·promote the brands and the language they use.· Maybe
25· ·there could be some scenario under which a retailer


                                                                            Page 74
                                www.aptusCR.com                                       YVer1f
  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 13 of 118

   Volume I                    Attorneys' Eyes Only
   John Truchard                                      Jam Cellars v.s The Wine Group

·1· ·was doing something that somehow violated our -- our
·2· ·trademark that I could have an issue with that would
·3· ·be actionable, but as a general rule, you -- I think
·4· ·the statement stands, is a fair statement, which is
·5· ·retailers do what they want to do to help sell and
·6· ·promote their products and we can't really dictate
·7· ·to them, as long as it's not violating any -- any
·8· ·law, by how they promote those products.· It's very
·9· ·difficult to control that.
10· · · ·Q.· ·And that's because there's some sort of
11· ·three-tiered distribution system in the wine
12· ·industry that allows distributors to talk to
13· ·retailers about what they have on the shelves and
14· ·even to handle the products, but it does not allow
15· ·the wine producers to do that; is that right?
16· · · ·A.· ·Yeah, it -- generally speaking, I think
17· ·you're correct.· There are 50 states and 50
18· ·different rules and it gets pretty complicated
19· ·pretty quickly, but as a -- as a general concept, I
20· ·would agree with what you're saying.
21· · · ·Q.· ·So, is one of the reasons that Mr. Reidl is
22· ·saying that you'll try to get point-of-sale pieces
23· ·that Rombauer is challenging taken down is because
24· ·you don't have ultimate control over it?
25· · · ·A.· ·That's correct.· We -- we could not


                                                                            Page 75
                                www.aptusCR.com                                       YVer1f
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 14 of 118


     Volume                      Attorneys' Eyes Only
     John Truchard                                      Jam Cellars v.s The Wine Group

 1          Q.       But you agreed with me that you don't know

 2    whether diacetyl is an ingredient of butter,

 3

 4          A.       That is correct, and while I agree that --

 5    I don't know if diacetyl is an ingredient or is a

 6    chemical component of butter -- would still be a

 7    true statement that butter is not an ingredient to

 8    our wine, because butter will include a lot of other

 9    attributes, components, molecules that would be

10    independent of the diacetyl.

11          Q.       Now, you -- you say that butter is

12    suggestive of a character -- characteristic of wine.

13          A.       Uh-hm.

14          Q.       Why are you drawing a description -- a

15    distinction between a descriptive -- a descriptive

16    term and a suggestive term in this answer?

17          A.       Because, to me, descriptive would be a kind

18    of adjective, so you're describing the wine and

19    "buttery" would be descriptive; where butter is a

20    dairy product and it's suggestive.                And it's like

21    Microsoft is suggestive of software for

22    microcomputers.         It's suggestive of that product.

23                   You can make an argument, it's -- for the

24    average person, it's arbitrary.              They may make no

25    connection with it.         They're calling Apple a


                                                                             Page 167
                                  www.aptusCR.com
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 15 of 118


     Volume                        Attorneys' Eyes Only
     John Truchard                                        Jam Cellars v.s The Wine Group

 1     computer; a computer, Apple.             I would suggest for

 2    the majority of consumers that Apple is neither

 3    descriptive or suggestive.             It's arbitrary.           They

 4    don't even get the connection.

 5                   Again, us oenophiles and intellectuals will

 6    sit there and make these distinction and arguments;

 7    the average person walking in does not do that, I

 8    believe -- I believe.

 9          Q.       Well, I assume that you think a lot of

10    average people buy and use your wine; is that right?

11          A.       I think we get a -- I think we get the full

12    cross-section, from oenophiles to people that are

13    first-time wine testers.

14          Q.       So, do you agree that in order to convey a

15    message to somebody who is not that experienced with

16    wine, you need to be more emphatic about it -- about

17    it?

18                   MR. GERIEN:     I'm not sure I understand the

19    question.

20                   What do you mean "emphatic"?

21                   MR. GILCHRIST:      You can answer.

22                   THE WITNESS:     Well, not to repeat Scott

23    'cause I was thinking --

24                   Can you rephrase the question in a

25    different way?        I want to give you a fair answer.


                                                                              Page 168
                                    www.aptusCR.com
     Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 16 of 118


       Volume                     Attorneys' Eyes Only
       John Truchard                                     Jam Cellars v.s The Wine Group

 1               I, the undersigned, a Certified Shorthand

 2       Reporter of the State of California, do hereby

 3       certify:

 4                     That the foregoing proceedings were taken

 5      before me at the time and place herein set forth;

 6      that any witnesses in the foregoing proceedings,

 7      prior to testifying, were placed under oath; that a

 8      verbatim record of the proceedings was made by me

 9      using machine shorthand which was thereafter

10      transcribed under my direction; further, that the

11      foregoing is an accurate transcription thereof and

12      review of the transcript was requested.

13                     I further certify that I am neither

14      financially interested in the action nor a relative

15      or employee of any attorney of any of the parties.

16                     IN WITNESS WHEREOF, I have this date

17      subscribed my name.

18

19      Dated:     December 29th, 2019

20

21

22
                                    MONICA LEPE-GEORG, No. 11976
23

24

25



                                                                              Page 247
                                   www.aptusCR.com
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 17 of 118




                      EXHIBIT B

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 18 of 118




                      EXHIBIT C

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 19 of 118




                     EXHIBIT D

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 20 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 21 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 22 of 118




                     EXHIBIT E

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 23 of 118
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 24 of 118




                      EXHIBIT F

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 25 of 118




                     EXHIBIT G

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 26 of 118




                     EXHIBIT H

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 27 of 118




                      EXHIBIT I

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 28 of 118




                      EXHIBIT J

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 29 of 118




                     EXHIBIT K

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 30 of 118




                      EXHIBIT L

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 31 of 118




                    EXHIBIT M

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 32 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 33 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 34 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 35 of 118




                     EXHIBIT N

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 36 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 37 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 38 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 39 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 40 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 41 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 42 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 43 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 44 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 45 of 118
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 46 of 118




                     EXHIBIT O

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 47 of 118




                      EXHIBIT P

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 48 of 118




                     EXHIBIT Q

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 49 of 118




                      EXHIBIT R

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 50 of 118




                      EXHIBIT S

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 51 of 118




                      EXHIBIT T

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 52 of 118




                      EXHIBIT U

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 53 of 118




                      EXHIBIT V

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 54 of 118




                     EXHIBIT W

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 55 of 118




                      EXHIBIT X

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 56 of 118




                      EXHIBIT Y

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 57 of 118




                      EXHIBIT Z

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 58 of 118




                    EXHIBIT AA

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 59 of 118




                    EXHIBIT BB

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 60 of 118




                   EXHIBIT CC

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 61 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 62 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 63 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 64 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 65 of 118
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 66 of 118




                    EXHIBIT DD

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 67 of 118




                    EXHIBIT EE

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 68 of 118




                    EXHIBIT FF

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 69 of 118




                    EXHIBIT GG

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 70 of 118




                    EXHIBIT HH

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 71 of 118




                    EXHIBIT II

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 72 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 73 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 74 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 75 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 76 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 77 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 78 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 79 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 80 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 81 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 82 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 83 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 84 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 85 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 86 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 87 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 88 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 89 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 90 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 91 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 92 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 93 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 94 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 95 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 96 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 97 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 98 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 99 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 100 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 101 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 102 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 103 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 104 of 118
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 105 of 118
 Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 106 of 118




                     EXHIBIT JJ

     TO THE DECLARATION OF JOY DURAND
 IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
    MOTION FOR PRELIMINARY INJUNCTION


SOUGHT TO BE FILED UNDER SEAL
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 107 of 118




                   EXHIBIT KK

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
            Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 108 of 118




                -   '^tWool                                                  5„aNberrV
             Burnt nmtch                                                      Rasin
                                                            Fruit (dried/     Prune
          Cooked cabbage                                       cooked)
                                                                              Fig
                    Skunk
                      Garlic                                 Other            Artificial fruit
                (tnercaptan)                                                 '^«hWanthr,
    Natural 9®                                                                             ■«'ate(/bx)r)
                        eq^'l                                               Cit ff-e&t
        Su\^de(f otxerr                                                                                    I

\




                                                                                              TWGO018075
          Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 109 of 118




                                                   The Wine
                                                 Aroma Wheel
                                                         ©1990, 2002 A. C. Noble
                                                                                                                            c
                       The benefits of describing wines in specific
                                                                                                                                %
                    terms, such as these on the Wine Aroma
                Wheel, are your greater enjoyment and
              appreciation of the wonderful world of wine, plus         Characteristic Varietal Wine Aromas
           an enhanced ability to discriminate and remember            Cabernet Sauvignon, Merlot, Malbec, Cabernet Franc                 %
         wine flavors. Describing wine aroma is very simple with       (and red Bordeaux wines)
       the help of this lexicon. Words are arranged in three tiers,    Berry, vegetative or herbaceous (bell pepper, asparagus,
     from the most general in the center to the most specific in       olives), mint, black pepper, butter, vanilla, soy (in older
    the outer ring. Terms for similar aromas are located adjacent      wines).                                                                O'

  to each other where possible. The distinctive aromas of              Pinot Noir and red Burgundies
 varietal wines can often be recognized by the specific aroma          Berry, berry jam (strawberry), vanilla, buttery, spicy
 notes listed to the right. To illustrate these terms, aroma
standards can be made. For example, add a small amount of              Zinfandel, Syrah, Shiraz, Petite Syrah
vanilla extract or piece of bell pepper to a neutral white or red      Berry, black pepper, raisin, soy, butter, vanilla.
wine as a reference for the vanilla or bell pepper aroma.
                                                                       Chardonnay (and white Burgundies)                                            £
          Much of the aroma in wine comes fi-om the starting           Fruity (apple, peach, citrus, pineapple), spicy (cloves,                    K)
                                                                                                                                                   CW
                                                                                                                                                   CW
grapes and contributes to their distinaive, varietal flavors.          vanilla, butter.                                                            Oj

 Winemaking operations modify these aromas in characteristic                                                                                       >6.
                                                                                                                                                   VO

  ways. Malolactic fermentation produces a buttery aroma, for          Sauvignon Blanc
                                                                       Floral, fruity (apple, peach, apricot), vegetative or herba­
   example, while aging in oak cooperage contributes vanilla
                                                                       ceous (bell pepper, asparagus), vanilla, butter, spicy (cloves).
    and clove notes to Chardonnays and most red wines. In
      contrast, Muscat, Riesling and Gewiirztraminer have              White Riesling (and white German wines)
        citms, lychee or floral notes which come from the grape.       Floral, fruity (apple, peach, citrus, pineapple), honey.
          Similarly, Sauvignon Blanc from cool climates is
            recognizable by the presence of herbaceous (bell           Gewiirztraminer
               pepper or asparagus) notes which arise from the         Floral, fruity (citrus, grapefruit, peach),
                                                                       honey, spice.                                                 /
                 grape.
                                                                                                                                /


                                                                                                                  A’’
                                                                                                               .cP
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 110 of 118




                    EXHIBIT LL

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
                                                  Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 111 of 118

 Q r.,..s or5r„t-1'mepK~ E;u : # Mnupey'tatpsl                Jt }



."• •oa   QI u,.~er.c•..,... 0[~.,..R~ ,r...~~»ia,..~.        {~j ~o-~~~n Q rte a..-.-:.ctn._   1~ ~.na.~.,-.+.a... ~ 0«e.i4.~.~-tom.       c.r vt~am -:-    wi ~t y~..~v .~,..~.. @ uc~r_,.. Q ru..~   1   6~,or.,. ~ti..a_   },r c..i ~,ams.e.-~       ..




     ristt rs    au~ jiaar     NIKE C~UBi        sno► Niets                                                  IM r'~ G E R ~i"                                                                      flNi      ACC~YNt       S~CII1~      C4A1         q
                                                                                                                 • ~   arc w~rr~r




                                                              l kst llpelillM: ~1Ay 04.2(fIR


                                                              Terms of Service
                                                              Rlease read these?erms at Service (this'~~reement'7 carefully. Thts J~tn~eement ~ between you and'[Ae Wlne
                                                              Croup LLC doing business as imagery Euete Winery {-~mpany" or ^wE` or -us) concerning your use of
                                                              (includ~Mg any access to) Company"swehslte, evrreritly bcnted at hltps:Uhnageiry~l9.wpei~ine.comr ft~gether
                                                              with any materials an t services avn~!¢b1e therein, and wcceswr w~ebalte{s) thereto. the `Site"). 7'!us Agre~eroent
                                                              hereby inrorporates by this referenee any addtt~onal terreu and eanJltfnns with respect [o the Site Frosted by
                                                              Company to the Site, or otherwae madr available to you by Company.

                                                              By cLcking or tapp~nq any button or Iwx mar~ed'attep[,- `agree" or'Uk' (ur a s+niilar tern~y m conroectiai w~tth
                                                              this Agreement, or by using ttue Site, }nu at,~ree to be hound by this agreement and affirm that you are u! le3nl
                                                              drinking ar e where feu live aixl hA~~e the legal capacity to enter mto thls,lsrnement.

                                                              ThisJl~~eement containsn mandat~ryarbitrauon provis~ati th~i, as tunhersec forth in Section 19beluw,
                                                              reyutres th~z vse of arL-rcra~ion r n an itrd~ti•fduai Gasis to resolMr. disputes, ratrier eh~n July erf~ls ur Any other
                                                              court pro~~eed~ngs, orclase actwnsor class arbitraiion_~of any kind.

                                                              I. Changes. 4Ye mey change this Agreement from ume to ►fine by notifying feu of fuch chat~es by any
                                                              reaso~~bie means, mclucl{ng by pasting a revised Ayreemenc through the Site. Any wch cha~~s wip not ap~rJy
                                                              t~ a~ drapute ben.+eea you and u~ anstngpnar to the elate un which we posted the revised Agreement
                                                              {nco~,orating w.h changes, or othenwse nrnl[~ed you oPsuch chanules.

                                                              Your clreking ~r tapping any button or Dox marked -accept:' free" ur'UK' (or ~ slmflsr term)1n ~ronnection
                                                              with this Agreement.ur your use of the SI[e, in each case falbw-ing any changes to this Agrnement will
                                                              conscl9ute your nereptacxe of such changes. We rrw~~, a~ ~~y I~m~ and vnthout Il~bilrty or prior nonce, modY{y or
                                                              ~l~sront►nue all or part of the Sitr tl~uludfn~ access to Me 5fte via any Uiird-pnMy IJnks). chsrae, 1170{I~~V OP VY9lYE
                                                              row tees required10 use the Site; oe ufferopEwrtunsues to some or all Site users. VNc resen~e the right to                                                                                 O
                                                              introduce new features ar fwuuonelity for which the Eraymem ~f fees maybe requlrecl.

                                       ~                  x        P.
                                                             Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 112 of 118

   !rveiN+pe'Y Esnrewnry           7c   ~ 4n~pery Ta.ger                   ~}



j^ •cw   ~f ~~~.a 5-a..t~,.. 0:«a.R~              .+ T,~~1.Ca..r+_     ~ ~n-e,.,i•em ~ TTF d.r..:Cta._    ~ te.~ro.N-.tisf.~   ~ 0«~n.a.nn-Wc.       C.r„rmr wy x..   ~ of Cun.m~Lvw~..   Q~ Sei~3~.,. ~ Tti..~n       1   Euerw.'   -B_.   ~. ~.,i ~.awkfwi




            ,r nscs ar •,b*•                                                                                                                                              9egi.tries 8 List                          Gilt Cards Crd E~tcres DrtSe~z ~ d -!M_ r
                                                                                                                                                                                              V1eekA^ Ad   Redfard
 PorllaM WIkvW Marfwn


                                                                                                     Velendne's Day is today
                                                                                                     T?K`.7S stll'ma IG Qa~ [1'xt~ ~1~tl:6 mLrY I9GlY wMi(reY C~'dar P[hlL.'$dpi



                                                                                                                                 imagery

                                           Filter results                                                                                                                                           a         -e., a~ er...~a ~-




                                             f3et it fast
                                             Pick up totday at Porllantl Gsllena
                                             Harrison vu

                                                 ~n ztarcs Nrce ars7er p~ctup and
                                                 sOore-ariy ~temst

                                             Dllilrs b 8'7209 ~t
                                               . Fir_ 2-Q~y 51~PP~B
                                              _ _ Same Da~~ DelnerY with Shipt ysn

                                                                            b...~ mr.s

                                           I~Mra FlIC111i
                                           ------~-                   --            ---.   Imngery Cabernet Saur~pnon           ~       ImaAc~y Char~Sannay Whi!c Winc
                                            r
                                            ,T~y~                                          Red Wine - 75Qnt [~a7ale                     • T60m1 Bottle
                                                                                                                                        ww~.
                                                 _~. red wine                              st6.sag                                      11t.89
                                                  _ ',afirte wn~
                                                                                           9•+tOM~-. .• -•..aafte`                      BNCo~V nv a.f4ltk
                                                                                           NM tIt~!taritl Ulwu Nanvv~                   Nod t l!W~~u U~ma Mana_~n



                                                         1



                               ~                     ~       y'~     Ird    ~J                        ~                                                                                                                                                        .'L~~.WO J
                                                      Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 113 of 118

Q Sr:rc I In~O^`~ 4aa~~ A+~: :_ ~ I+ypey ~erpn                      x    +                                                                                                                                                                                     :•

E       C      ~ ~*,ape9v«ntry~m.,~~•m,•: ,•-•.~-Groyu~r.A, ea0~8e++s                                                                                                                                                                             it    ~i D       e1   ~.

i .ww
"       QI ~n~.er v.,.,_       0 ta...Rr      .•• r.~.:e'.carte..       1~ mwrom      Q rrF 1.,-..:cla.. 1~ ~.r.~.~,-tea._    ~ ox~.e x.,~,.-oe~_ ., t.~~rnc ny M_.   ~ a6 c~n.rer :<.,,~._    a i~E+3s rem. ~ tu..,, f    ~,o"...~.9_       4. c..~f cam;




    11SIT 15       OUl STOPY       NIBF CtURS        SHOP IYIBfS                                                      IMAGERY                                                                                   F11B     lCCO~~T   SICK IA      CAl1~~         q
                                                                                                                         i ST A i k M 1 K t t1




                                                                                            Filter By:                                           CATFCDAV                             v




                                                                                                                                Reds

                                                        1 16 PETITE SIAAN                                                    2016 PETIT 4ER¢OT                                          2015 PALLAS ESTATE MEBLOT




                                                    darir brrr~. e_ypre~so. lealhrr                                      bfoc4fieny,~h~m,spice                                                prpprr, black rea, ctnrr

                                                         Club!'Fice:S36(X~                                                   CJu6 Price;533.6                                                   Gu6Pace:S52(~'~

                                                            Price:St5.00                                                       Price:343.00                                                       PWce:S65.d0                                                      0
Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 114 of 118




                  EXHIBIT MM

    TO THE DECLARATION OF JOY DURAND
IN SUPPORT OF PLAINTIFF JaM CELLARS, INC.’S
   MOTION FOR PRELIMINARY INJUNCTION
                                                     Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 115 of 118

P7 j r„r ~4„e-CNt;.~•i: W~+-19r   ~   J R+imN4ne'Cao~sra N7~e      x     -f                                                                                                                                                                                             _
P
  E        G`     b nxeroorinrcam'ar .~ .. ~ ,                                                                                                                                                                                                             ~     ■ ~        ~
 .~ ncn    ~ un~.tl 5-.m~Pr,n_. 0 Ganxrc~     :~ ?..n.:r~.iare~~       (~` ca-e.n~•tc ~ TTi.ti.-.- _~,sc.   ~ ~~ve.r...~..~nr....   ~ i3x[.x cu.*-Cw__     ~.~o.w~~o~-~.:   e„ ,:£~:umnv,.n..w..   ~ Sti~~a~''...~ r   ~ TW.+.n ! [a+ur.o.<w~r ~B_.   ~,r ia.~~+c~ex 6.~~




                                               ~~




                                                     SWEEfi ~D                                          RICH RED                                         RED MQ5UIT0                                   PINDT NOIR
                                                     BLENQ Wft~E                                       6~HQ ~IIM~
                                              Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 116 of 118

 j ~ww,.~-[a~ro~,aw+Klse x~ j ;p•r~naa~..-[aw_o,ern.e   x    f


" ~wo~ Q v~~asy,..t~-- ~ c~...R., .~ r„~.::«.[~.»K.
.                                                           ~} sa-a~n~rs ~y rrt:.r,-..;.~u.. 11~   tl~frm:~.ArtA..   ■ Gxtrliarm-LRa_   . . tYlwOva~4iftc_.   iO AECumrev~~e.+r..   ~vr~rt.-. C1   rn..,E   1   s.~o~.<...~,-a_   }~ sae 5wm,:8.-r   ..




                                       PIN~3T G4tlGIQ                       CHAR~ONNAY                                ~BERNET                             MOStATO                     SU~CSET RED BLEND
                                                                                                                     SAI~ItIGNON
     RLMRU'~E dJ ~ibk]'M~M1                                      X
                                 % T l Lh i.~~t4+t-GiWn,A MA fili' i LI••••t51 T`l ~k~iN V'tG!1ti   k     t.

(^       ~,"      N.:.f !ecur.   thenserl,7raPc~.v..mm';n=-...
                                                                                                                                                                                                                                                           ~t
                                                                                                                                                                                                                                                            . ~           e
j? Mw '~ une.d'r..r.4wn_. Q Ls..u.•.            .,~ Tnr ~rw Carny_.   ~ ~n r.~n-~.xc (~ TTl G.~*..:ha._   ~ i..e•ra.w..-Arzf.z_   ~ Ocst.e c.m,-Cec.    t.rywrr. a.3i x-_.   rl~ xF <un.rer :can....   ~ i+iv'53 1+er+. $TSB..., ~   Evnr v.i. e.-8.   ~+ in~F.a~nr kr~



                                                                      ~~




                                                                              ~JAKD                                                                    M~~

                                                                              ,_ ,     i                           NAI(E6
                                                                                                                     ~~                                 ,~,




                                                                           ~"Nt7fGP~33t1                       CHAnCON*aAt
                                                                                                                                                                                                                                                                              Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 117 of 118
                                                      Case 4:19-cv-01878-HSG Document 93-4 Filed 05/15/20 Page 118 of 118

    Ad!bblE.&1 ~eL+rNroy      %'J Ct+T~~adne-G{l:maaxrK            %          ~' Ll m•KIT`t ~kbV a'to!W   %   ~'

f       'C   (S~ `tm Arun     Rrna~e~jraFe..rr. rnm,': --.                                                                                                                          {t   ■ ~i   e

,~ bN   ~r Ln1~tl Yir~4ann.   O Crn~~rtw     .% 7rer..c~fars~-f.       ~ ~v~fwr~•t~      ~ 1fF'.M.v.~C4Ae..   ~ L~~I~nrJn-Trtln.    ■ OxlK irm-Cac_   "• CYVVn~.4yf :_..


                                                                         t
                                                                                                                                                                           ~ ~~~
                                                                   '4:




                                                                          i '                                  r


                                                                                        ^. ,~                              .,
                                                                                                                            i                             .,~
                                                                        N a~~c~~
                                                                       ~f,
                                                                                                                         ~~~F~                         NAItEO
                                                                                                                          ti ~;                          .
                                                                                                                                                         3



                                                                         r
                                                                       ~~ ~
                                                                                R       111                                                                ~...
                                                                                        '
                                                                                        ~
                                                                                                                            ma y,




                                                                                                 t
                                                                                      •
                                                                                                                   7




                                                                               — C} 1 S Z                              :lA: :C —
                                                                               PtliOrT GfllGlD                     [}LAtiC+4NMAY




                                                                   xE~ sax w~~s

                                                                                          ~~
                                                                                                                         NAKED
                                                                                                                         , "                            NAKED               NI1KD
